DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This initial written action is responding to the communication dated on 10/10/2019.
Claims 1-20 are submitted for examination.
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application filed on October 10, 2019 does not claims any priority. 

Information Disclosure Statement
The following Information Disclosure Statements in the instant application submitted in compliance with the provisions of 37 CFR 1.97, and thus, have been fully considered:
IDS filed on 29 June 2021.
IDS filed on 01 Sept. 2021
IDS filed on 09 Sept. 2021
IDS filed on 01 Feb. 2022
IDS filed on 15 Feb. 2022
IDS filed on 17 March 2022

Claim Analysis - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “….an artificial intelligence (Al) unit to execute the signature kernel to: extract a watermark from the input and obtain a hash for the watermark…”, in claim 8, “…wherein the Al unit is configured to execute the Al model on the DP accelerator using second input received from the host device…”, in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “an artificial intelligence (Al) unit to execute the signature kernel to..”, “ “…wherein the Al unit is configured to execute the Al model… “, for Claims 8 and 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Paragraph 58 of specification describes an artificial intelligence unit which may include an AI training unit and an AI inference unit, however no specific structure is defined for the AI unit. It is not clear whether the AI unit is a hardware or software.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 and Claim 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 recites “The system of claim 17…”, Claim 20 recites, “The system of claim 17…”., however the Claim 17 is a machine-readable dependable claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purpose of examination Claim 19 and Claim 20 will be treated as a host device claim depending from the independent claim 18.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Savaganoker et al. (US PGPUB. # US 2021/0034788, hereinafter “Savaganoker”, provided by applicant in an IDS), and further in view of Yasuhiro Mitsui (US PAT. # US 7,222,235, hereinafter “Mitsui”).

Regarding Claim 1, Savaganoker teaches,
A computer-implemented method of a data processing (DP) accelerator, the method comprising: 
receiving, at a DP accelerator from a host device, a signature kernel specifying an input to the signature kernel; (¶16-¶17, “The microcontroller may endow the PCIe accelerator apparatus with a cryptographic hardware identity and also ensures the integrity of the code running on the AP”, Fig. 2, ¶28, “a TPU may include host interface 202. The host interface 202 can include one or more PCIe connections that enable the TPU 200 to receive instructions that include parameters for a neural network computation”, Fig. 4(420), ¶32, “ at block 420, the one or more PCIe accelerators retrieve the encrypted code and/or data out of memory of the host computing device”, i.e. PCIe accelerator receives an encrypted code (a signature kernel) from a host).
executing the signature kernel by the DP accelerator to: (Fig. 4(430), ¶32, “The one or more PCIe accelerators process the (now unencrypted) code and/or data”, i.e. the code is processed indicates that the code is executed).
generate an output based on the input, (Fig. 4(440), ¶32, “The one or more PCIe accelerators process the (now unencrypted) code and/or data using and generate results at bock 440”, i.e. an output is generated based on input).
and
 transmitting the output to the host device. (Fig. 4(450), “The one or more PCIe accelerator also encrypt the results with the same cryptographic session before sending them back to memory of the host computing device for storage at block 450”, i.e. results are sent back to the host).
Savaganoker does not teach explicitly,
extract a watermark from the input and obtain a hash for the watermark, 
embed the hash into the output,  and 
digitally sign the output;
However, Mitsui teaches,
extract a watermark from the input and obtain a hash for the watermark, (CL(16), LN(11-26), “an apparatus identifying value storing unit 24a(m), which stores the apparatus identifying value D24a(m), and an hash value generating unit 24C(m), which generates the hash value for each time of processing of the original image A(m) as the image identifying value “, CL(20), LN(47-53), “the MAC address D24f(m) of the image processing apparatus, which sends the watermark key B22(m), can be recognized by the image managing server 103. Therefore, it is possible to compare the MAC address D24f(m) and the apparatus identifying value separated from the watermark key B22(m) without providing the storing unit for storing the MAC address D24f(m)”, i.e. Examiner submits that apparatus identifier 33 is considered as a watermark which is included in the hash).
embed the hash into the output, (CL(19), LN(60-62), Fig. 16, CL(22), LN(25-31), “The digital watermark embedding unit 61(m) outputs the processed image C(m) by embedding an digital watermark, which is embedded for detecting tampering with the original image A(m), into the original image A(m) using the watermark key B62(m)”, CL(22), LN(64-67), CL(23, LN(1-20), i.e. hash is embedded into output) and 
digitally sign the output; (CL(1), LN(60-67), CL(2), LN(1-10), CL(22), LN(31-34), “The watermark key generating unit 62(m) generates the watermark key B62(m). Here, the watermark key B62(m) is explained as a common key that can be used for both embedding and detecting the digital watermark”, CL(22), LN(64-67), CL(23, LN(1-20), i.e. Examiner submits that watermark key including hash is considered as signing the output).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
.
Savaganoker teaches, generating an output and transmitting the output to a host by executing a code received from the host. Mitsui teaches, embedding hash of a watermark into a processing image. Therefore, it would have been obvious to have embed a hash of a watermark into a processing image of Mitsui with generating an output and transmitting the output to a host by executing a code received from the host of Savaganoker to authenticate image file based on a watermark to avoid forging of an original image. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 8, it is an apparatus claim of above method claim 1 and therefore Claim 8 is rejected with same rationale as applied against Claim 1 above.
Savaganoker teaches an interface (Fig. 2(202)).

Regarding Claim 15, it is a non-transitory machine-readable medium claim of above method claim 1 and therefore Claim 8 is rejected with same rationale as applied against Claim 1 above.

Regarding Claim 18, Savaganoker teaches, 
A host device, (Fig. 1(110)) comprising: 
a processor; (Fig. 1(112)) and 
a memory coupled to the processor to store instructions that, when executed by the processor, cause the processor to perform (Fig. 1(114)) [operations of digitally signing input by a data processing (DP) accelerator and embedding the digitally signed input into an output], the operations comprising: 
transmitting, to the DP accelerator, a signature kernel specifying input to the signature kernel, (¶16-¶17, “The microcontroller may endow the PCIe accelerator apparatus with a cryptographic hardware identity and also ensures the integrity of the code running on the AP”, Fig. 2, ¶28, “a TPU may include host interface 202. The host interface 202 can include one or more PCIe connections that enable the TPU 200 to receive instructions that include parameters for a neural network computation”, Fig. 4(420), ¶32, “ at block 420, the one or more PCIe accelerators retrieve the encrypted code and/or data out of memory of the host computing device”, i.e. host transmits an encrypted code (a signature kernel) to an accelerator). and 
receiving, from the DP accelerator, (Fig. 4(450), “The one or more PCIe accelerator also encrypt the results with the same cryptographic session before sending them back to memory of the host computing device for storage at block 450”, i.e. host receives results from the accelerator) [a digitally signed output of the signature kernel that is based upon the input to the signature kernel].
Savaganoker does not teach explicitly,
[a memory coupled to the processor to store instructions that, when executed by the processor, cause the processor to perform] operations of digitally signing input by a data processing (DP) accelerator and embedding the digitally signed input into an output, the operations comprising: 
and 
[receiving, from the DP accelerator] a digitally signed output of the signature kernel that is based upon the input to the signature kernel.
However, Mitsui teaches,
[a memory coupled to the processor to store instructions that, when executed by the processor, cause the processor to perform] operations of digitally signing input by a data processing (DP) accelerator and embedding the digitally signed input into an output, (CL(19), LN(60-62), Fig. 16, CL(22), LN(25-31), “The digital watermark embedding unit 61(m) outputs the processed image C(m) by embedding an digital watermark, which is embedded for detecting tampering with the original image A(m), into the original image A(m) using the watermark key B62(m)”, CL(22), LN(64-67), CL(23, LN(1-20), “The watermark key generating unit 62(m) generates the watermark key B62(m). Here, the watermark key B62(m) is explained as a common key that can be used for both embedding and detecting the digital watermark”, CL(22), LN(64-67), CL(23, LN(1-20), i.e. Examiner submits that watermark key including hash is considered as signing the output)) the operations comprising: 
and 
[receiving, from the DP accelerator] a digitally signed output of the signature kernel that is based upon the input to the signature kernel. (CL(1), LN(60-67), CL(2), LN(1-10), CL(19), LN(60-62), Fig. 16, CL(22), LN(25-31), “The digital watermark embedding unit 61(m) outputs the processed image C(m) by embedding an digital watermark, which is embedded for detecting tampering with the original image A(m), into the original image A(m) using the watermark key B62(m)”, CL(22), LN(64-67), CL(23, LN(1-20), “The watermark key generating unit 62(m) generates the watermark key B62(m). Here, the watermark key B62(m) is explained as a common key that can be used for both embedding and detecting the digital watermark”, CL(22), LN(64-67), CL(23, LN(1-20), i.e. Examiner submits that watermark key including hash is considered as signing the output which is a result of input to the code)).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Mitsui with the invention of Savaganoker.
Savaganoker teaches, generating an output and transmitting the output to a host by executing a code received from the host. Mitsui teaches, embedding hash of a watermark into a processing image. Therefore, it would have been obvious to have embed a hash of a watermark into a processing image of Mitsui with generating an output and transmitting the output to a host by executing a code received from the host of Savaganoker to authenticate image file based on a watermark to avoid forging of an KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Referring to Claims 6 and 13:
Regarding Claim 6, rejection of Claim 1 is included and for the same motivation Savaganoker does not teach explicitly, 
The method of claim 1, further comprising digitally signing, by the signature kernel, the output containing the hash embedded in the output. 
However, Mitsui teaches,
The method of claim 1, further comprising digitally signing, by the signature kernel, the output containing the hash embedded in the output. (CL(16), LN(11-26), “an hash value generating unit 24C(m), which generates the hash value for each time of processing of the original image A(m) as the image identifying value D24c(m) that numbers the original image A(m)”, CL(19), LN(60-62), Fig. 16, CL(22), LN(25-31), “The digital watermark embedding unit 61(m) outputs the processed image C(m) by embedding an digital watermark, which is embedded for detecting tampering with the original image A(m), into the original image A(m) using the watermark key B62(m)”, CL(22), LN(64-67), CL(23, LN(1-20), i.e. hash is embedded into output).

Regarding Claim 13, rejection of Claim 8 is included and Claim 13 is rejected with the same rationale as applied against Claim 6 above. 

Referring to Claims 7 and 14:

Regarding Claim 7, rejection of Claim 6 is included and for the same motivation Savaganoker does not teach explicitly, 
The method of claim 6, wherein a key used to digitally sign the output is obtained from, or is based upon a key obtained from, a secure storage in the security unit of the DP accelerator.
However, Mitsui teaches,
The method of claim 6, wherein a key used to digitally sign the output is obtained from, or is based upon a key obtained from, a secure storage in the security unit of the DP accelerator. (Fig. 9, CL(15), LN(66-67), CL(16), LN(1-5), “This watermark key generating unit 22(m) has an authentication information generating means 24(m) and a watermark key generating means 25(m)”, Fig. 16, CL(22), LN(22-39)).

Regarding Claim 14, rejection of Claim 13 is included and Claim 14 is rejected with the same rationale as applied against Claim 7 above. 


Claims 2-3, 9-10, 16-17  and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Savaganoker et al. (US PGPUB. # US 2021/0034788, hereinafter “Savaganoker”, provided by applicant in an IDS), and further in view of Yasuhiro Mitsui (US PAT. # US 7,222,235, hereinafter “Mitsui”), and further in view of Pogorelik et al. (WIPO PUB. # WO 2020/142110, hereinafter “Pogorelik”).
Referring to Claims 2, 9 and 16:
Regarding Claim 2, rejection of Claim 1 is included and combination of Savaganoker and Mitsui does not teach explicitly,
The method of claim 1, wherein the input comprises an artificial intelligence (AI) model.
However, Pogorelik teaches,
The method of claim 1, wherein the input comprises an artificial intelligence (AI) model. (Fig. 3, Page 5, Lines (4-11), Page 11, Lines (3-25). i.e. input is an artificial intelligence model), 
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Pogorelik with the invention of Savaganoker in view of Mitsui.
Savaganoker in view of Mitsui teaches, generating an output and transmitting the output to a host by executing a code received from the host and embedding hash of a watermark into a processing image. Pogorelik teaches, AI model is provided as an input for inferences to receive an output result. Therefore, it would have been obvious to have AI model to provide as an input for inferences to receive an output result of Pogorelik into the teachings of Savaganoker in view of Mitsui to secure an AI model utilizing a KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Regarding Claim 9, rejection of Claim 8 is included and Claim 9 is rejected with the same rationale as applied against Claim 2 above. 

Regarding Claim 16, rejection of Claim 15 is included and Claim 16 is rejected with the same rationale as applied against Claim 2 above. 

Referring to Claims 3, 10 and 17:
Regarding Claim 3, rejection of Claim 2 is included and for the same motivation Savaganoker does not teach explicitly,
The method of claim 2, further comprising: 
executing the Al model on the DP accelerator using second input received from the host device, thereby producing an inference output from the Al model; 
embedding the digitally signed watermark of the Al model into the inference output as a part of the output.
However, Mitsui teaches,
embedding the digitally signed watermark [of the Al model into the inference output] as a part of the output. (CL(19), LN(60-62), Fig. 16, CL(22), LN(25-31), “The digital watermark embedding unit 61(m) outputs the processed image C(m) by embedding an digital watermark, which is embedded for detecting tampering with the original image A(m), into the original image A(m) using the watermark key B62(m)”, CL(22), LN(64-67), CL(23, LN(1-20), i.e. hash is embedded into output).
Combination of Savaganoker and Mitsui does not teach explicitly,
executing the Al model on the DP accelerator using second input received from the host device, thereby producing an inference output from the Al model; 
[embedding the digitally signed watermark] of the Al model into the inference output [as a part of the output].
However, Pogorelik teaches,
executing the Al model on the DP accelerator using second input received from the host device, thereby producing an inference output from the Al model; (Fig. 2, Page 10, Lines (16-18), “Technique 200 can begin at circle 2.1. At circle 2.1, input device 152 and/or other computing device 156 can convey input data 124 to hardened system 101. At circle 2.2, hardened system 101 can receive input data 124. For example, input data 124 can be conveyed via interface 130. With some examples, hardener 140 can be coupled to input device 152, other computing device 156, or inference model 122 and arranged to harden inference model 122 against attack vectors”, Fig. 3, Page 11, Lines (33-34), Page 12, Lines (1-5), “At circle 3.5, input device 152 and/or other computing device 156 can convey testing data set 364 to hardened system 101. At circle 3.6, hardened system 101 can receive testing data set 364. For example, testing data set 362 can be conveyed via interface 130. At circle 3.7, inference model 122 can execute or operate upon input data of the testing data set 364 to make some inference or generate output data 126”, i.e. test data is considered as second input and AI model is executed based on second data)
[embedding the digitally signed watermark] of the Al model into the inference output (Fig. 3 (Output data 126), Page 12, Lines (1-5))[as a part of the output].
Regarding Claim 10, rejection of Claim 9 is included and Claim 10 is rejected with the same rationale as applied against Claim 3 above. 

Regarding Claim 17, rejection of Claim 16 is included and Claim 17 is rejected with the same rationale as applied against Claim 3 above. 

Regarding Claim 19, rejection of 
The 
However, Mitsui teaches,
The [wherein the input comprises an artificial intelligence (Al) model], and the output comprises a digital signature of a watermark (CL(1), LN(60-67), CL(2), LN(1-10), CL(19), LN(60-62), Fig. 16, CL(22), LN(25-31), “The digital watermark embedding unit 61(m) outputs the processed image C(m) by embedding an digital watermark, which is embedded for detecting tampering with the original image A(m), into the original image A(m) using the watermark key B62(m)”, CL(22), LN(64-67), CL(23, LN(1-20), “The watermark key generating unit 62(m) generates the watermark key B62(m). Here, the watermark key B62(m) is explained as a common key that can be used for both embedding and detecting the digital watermark”, CL(22), LN(64-67), CL(23, LN(1-20), i.e. Examiner submits that watermark key including hash is considered as signing the output which is a result of input to the code (digital signature of watermark)) [of the Al model].
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Mitsui with the invention of Savaganoker.
Savaganoker teaches, generating an output and transmitting the output to a host by executing a code received from the host. Mitsui teaches, embedding hash of a watermark into a processing image. Therefore, it would have been obvious to have embed a hash of a watermark into a processing image of Mitsui with generating an output and transmitting the output to a host by executing a code received from the host of Savaganoker to authenticate image file based on a watermark to avoid forging of an original image. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Combination of Savaganoker and Mitsui does not teach explicitly,
The [and the output comprises a digital signature of a watermark] of the Al model.
However, Pogorelik teaches,
The (Fig. 2, Page 10, Lines (16-18), “Technique 200 can begin at circle 2.1. At circle 2.1, input device 152 and/or other computing device 156 can convey input data 124 to hardened system 101. At circle 2.2, hardened system 101 can receive input data 124. For example, input data 124 can be conveyed via interface 130. With some examples, hardener 140 can be coupled to input device 152, other computing device 156, or inference model 122 and arranged to harden inference model 122 against attack vectors”) [and the output comprises a digital signature of a watermark] of the Al model. (Fig. 3, Page 5, Lines (4-11), Page 11, Lines (3-25). i.e. input is an artificial intelligence model).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Pogorelik with the invention of Savaganoker in view of Mitsui.
Savaganoker in view of Mitsui teaches, generating an output and transmitting the output to a host by executing a code received from the host and embedding hash of a watermark into a processing image. Pogorelik teaches, AI model is provided as an input for inferences to receive an output result. Therefore, it would have been obvious to have AI model to provide as an input for inferences to receive an output result of Pogorelik into the teachings of Savaganoker in view of Mitsui to secure an AI model utilizing a KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 20, rejection of Claim 
The system of 
However, Mitsui teaches,
The system of [wherein the operations further comprise: transmitting second input to the DP accelerator; and receiving from the DP accelerator, an inference produced by the DP accelerator using the Al model, the inference] including a digitally signed watermark (CL(19), LN(60-62), Fig. 16, CL(22), LN(25-31), “The digital watermark embedding unit 61(m) outputs the processed image C(m) by embedding an digital watermark, which is embedded for detecting tampering with the original image A(m), into the original image A(m) using the watermark key B62(m)”, CL(22), LN(64-67), CL(23, LN(1-20), i.e. hash is embedded into output) [of the Al model embedded in the inference].
Combination of Savaganoker and Mitsui does not teach explicitly,
The system of an inference produced by the DP accelerator using the Al model, the inference [including a digitally signed watermark] of the Al model embedded in the inference.
However, Pogorelik teaches,
The system of (Fig. 2, Page 10, Lines (16-18), “Technique 200 can begin at circle 2.1. At circle 2.1, input device 152 and/or other computing device 156 can convey input data 124 to hardened system 101. At circle 2.2, hardened system 101 can receive input data 124. For example, input data 124 can be conveyed via interface 130. With some examples, hardener 140 can be coupled to input device 152, other computing device 156, or inference model 122 and arranged to harden inference model 122 against attack vectors”, Fig. 3, Page 11, Lines (33-34), Page 12, Lines (1-5), “At circle 3.5, input device 152 and/or other computing device 156 can convey testing data set 364 to hardened system 101. At circle 3.6, hardened system 101 can receive testing data set 364. For example, testing data set 362 can be conveyed via interface 130) and receiving from the DP accelerator, an inference produced by the DP accelerator using the Al model, the inference [including a digitally signed watermark] of the Al model embedded in the inference. (Fig. 3, Page 11, Lines (33-34), Page 12, Lines (1-5), “At circle 3.5, input device 152 and/or other computing device 156 can convey testing data set 364 to hardened system 101. At circle 3.6, hardened system 101 can receive testing data set 364. For example, testing data set 362 can be conveyed via interface 130. At circle 3.7, inference model 122 can execute or operate upon input data of the testing data set 364 to make some inference or generate output data 126”, i.e. test data is considered as second input and AI model is executed based on second data).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Pogorelik with the invention of Savaganoker in view of Mitsui.
Savaganoker in view of Mitsui teaches, generating an output and transmitting the output to a host by executing a code received from the host and embedding hash of a watermark into a processing image. Pogorelik teaches, AI model is provided as an input for inferences to receive an output result. Therefore, it would have been obvious to have AI model to provide as an input for inferences to receive an output result of Pogorelik into the teachings of Savaganoker in view of Mitsui to secure an AI model utilizing a watermark. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Claims 4-5  and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Savaganoker et al. (US PGPUB. # US 2021/0034788, hereinafter “Savaganoker”, provided by applicant in an IDS), and further in view of Yasuhiro Mitsui (US PAT. # US 7,222,235, hereinafter “Mitsui”), and further in view of Rodriguez De Castro (US PAT. # 10,200,196, hereinafter “De Castro” ).

Referring to Claims 4 and 11:
Regarding Claim 4, rejection of Claim 1 is included and combination of Savaganoker and Mitsui does not teach explicitly,
The method of claim 1, further comprising: 
exchanging one or more keys between the host device and the DP accelerator; and 
establishing a secure link between the host device and the DP accelerator using at least one of the one or more keys.
However, De Castro teaches,
The method of claim 1, further comprising: 
exchanging one or more keys between the host device and the DP accelerator;  (Fig. 11(1112), CL(21), LN(7-10), “the methodology may use the private-public key pairs to exchange a randomly-generated short-term symmetric key, as is currently done in the HTTPS protocol”, i.e. keys are exchanged) and 
establishing a secure link between the host device and the DP accelerator using at least one of the one or more keys. (CL(21), LN(7-11), “the methodology may use the private-public key pairs to exchange a randomly-generated short-term symmetric key, as is currently done in the HTTPS protocol to create a secure channel over an insecure network, i.e. a secure channel (connection) is established based on key exchange).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
.
Savaganoker in view of Mitsui teaches, generating an output and transmitting the output to a host by executing a code received from the host and embedding hash of a watermark into a processing image. De Castro teaches, establishing a secure connection based on key exchange. Therefore, it would have been obvious to have establishing a secure connection based on key exchange of De Castro into the teachings of Savaganoker in view of Mitsui to exchange input data and output result securely. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 11, rejection of Claim 8 is included and Claim 11 is rejected with the same rationale as applied against Claim 4 above. 

Referring to Claims 5 and 12:
Regarding Claim 5 rejection of Claim 4 is included and for the same motivation Savaganoker teaches,
The method of claim 4, wherein the signature kernel is received from the host device and the output is transmitted to the host device (¶16-¶17, “The microcontroller may endow the PCIe accelerator apparatus with a cryptographic hardware identity and also ensures the integrity of the code running on the AP”, Fig. 2, ¶28, “a TPU may include host interface 202. The host interface 202 can include one or more PCIe connections that enable the TPU 200 to receive instructions that include parameters for a neural network computation”, Fig. 4(420), ¶32, “ at block 420, the one or more PCIe accelerators retrieve the encrypted code and/or data out of memory of the host computing device”, i.e. PCIe accelerator receives an encrypted code (a signature kernel) from a host, Fig. 4(450), “The one or more PCIe accelerator also encrypt the results with the same cryptographic session before sending them back to memory of the host computing device for storage at block 450”, i.e. results are sent back to the host ) [via the secure link].
Combination of Savaganoker and Mitsui does not teach explicitly,
The method of claim 4, [wherein the signature kernel is received from the host device and the output is transmitted to the host device] via the secure link.
However, De Castro teaches,
The method of claim 4, [wherein the signature kernel is received from the host device and the output is transmitted to the host device] via the secure link. (CL(21), LN(7-11), “the methodology may use the private-public key pairs to exchange a randomly-generated short-term symmetric key, as is currently done in the HTTPS protocol to create a secure channel over an insecure network, i.e. a secure channel (connection) is established based on key exchange).

Regarding Claim 12, rejection of Claim 11 is included and Claim 12 is rejected with the same rationale as applied against Claim 5 above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Andrew Gerrie (GB # 2586065) disclose, authentication in content delivery networks (CDN). In one claim a client is provided with a code library application with an embedded secret key, requests for content are cryptographically checked to see if they were generated using the library application, probably using signatures. In another claim requests are made using code which is specifically obfuscated for the client (much like white-box cryptography implementations). Other code is non-specifically obfuscated. In embodiments the claimed check is partway through an overall process comprising a login check by the authentication server, checking the signature on a timestamped and encrypted token at the CDN, checking the library application signing of the request at the CDN, checking the private key signing of the request at the authentication server and finally delivering some content.
Rouhani et al. (US # 2021/0019605) disclose, embedding, in a hidden layer and/or an output layer of a first machine learning model, a first digital watermark. The first digital watermark may correspond to input samples altering the low probabilistic regions of an activation map associated with the hidden layer of the first machine learning model. Alternatively, the first digital watermark may correspond to input samples rarely encountered by the first machine learning model. The first digital watermark may be embedded in the first machine learning model by at least training, based on training data including the input samples, the first machine learning model. A 
Wang et al. (US # 2020/0019857) discloses, a NN is trained using a cost function that places constraints on weights in the NN. The constraints are based on key(s) and cluster center(s) of the weights. The training embeds a capability to produce signature(s) corresponding to the key(s). Information is output that corresponds to the trained NN for testing a NN to determine if the tested NN is or is not verifiable as the trained NN. A NN is tested using the key(s) to determine output signature(s). The output signature(s) are compared, using a metric, with other signature(s) that correspond to the key(s). Based on the comparison, it is determined whether the NN is or is not verified as a known NN with the embedded capability to produce specific signatures corresponding to the key(s). In response to the NN being determined to be verified as the known NN, the NN is reported as being verified.
Lee et al. (US # 2019/0363880) discloses, a method of operating the system on chip, and an electronic device including the system on chip that execute artificial intelligence (AI) algorithms and/or machine learning algorithms in a 5G environment connected for Internet of Things in order to prevent an artificial intelligence product from being surreptitiously used, replaced, or modified by an attacker. The method for operating the system on chip may include a step of the system on chip receiving an encoded artificial intelligence product, a double-encoded asset key, and a private key distributed using a key exchange scheme, a step of receiving, from an electronic device 
Van Der Val Den et al. (US # 2019/0273607) discloses, a cryptography system for digital identity authentication, and security including computer system or platform to enable users (individual, identity editor, requestor) using one or more user devices, having user data including a public identifier and a hardware key, a server, a private key on an individual user device and a matching public key on the server linked to individual user data on the server, an individual user device converts an individual user data into an individual user code on individual user device, editor user device receives individual user code and communicates individual user code to server, server pairs individual user device and editor user device by matching individual user code transmitted by said editor user device to user data on the server, and requestor to request verification of an identity of individual via issuance of a verification request and verified if match of decrypted public identifier in an identity contract.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498